Citation Nr: 1014658	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to 
February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
bilateral hearing loss.  The Veteran subsequently initiated 
and perfected an appeal of this rating determination.  

In August 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge, seated at the RO.  A transcript of 
that hearing has been associated with the claims folder.  
This appeal was initially presented to the Board in March 
2009, at which time it was remanded for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran seeks service connection for bilateral hearing 
loss.  For the purposes of applying the laws administered by 
the VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater; or when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, 
a claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009); Hensley, supra.

Pursuant to VA's duty to assist claimants, this claim was 
presented to a VA audiologist in September 2006 in order to 
obtain a medical opinion.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  After 
reviewing the claims file and examining the Veteran, a VA 
audiologist, D.L.C., Ph.D., rendered the requested medical 
opinion based on the record before VA at that time.  

However, subsequent to that action, additional private 
records were obtained by VA, including numerous hearing 
acuity tests conducted beginning in 1965 as part of the 
Veteran's employment as a commercial driver.  These 
examinations suggest a decline in the Veteran's hearing 
acuity beginning in the early 1970's.  Because additional 
pertinent evidence has been added to record which may impact 
the medical opinion previously provided in September 2006, 
the Board concludes additional development is required.  
Another medical opinion is necessary in order to render a 
fully informed decision.  38 U.S.C.A. § 5103A(d); Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Specifically, the agency of original jurisdiction should 
forward the claims file to a VA audiologist or similar expert 
in hearing disorders, preferably the same audiologist who 
examined the Veteran in September 2006, to obtain a medical 
opinion on the issue of service connection for bilateral 
hearing loss.  The audiologist should be asked to determine 
if the additional evidence added to the record since the 
September 2006 VA examination warrants modification of the 
medical opinion provided in that examination report.  

The Board regrets the additional delay in the Veteran's 
appeal resulting from this action.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a 
VA audiologist or similar expert in 
hearing disorders to obtain an addendum 
and/or opinion regarding the etiology of 
the Veteran's hearing loss.  If available, 
Dr. D.L.C., the VA audiologist who 
examined the Veteran in September 2006, 
should be requested to provide this 
opinion.  The Veteran need not be 
scheduled for examination unless such an 
examination is deemed necessary by the VA 
audiologist.  

After fully reviewing the Veteran's 
medical history, to include the private 
records added in April 2009, the 
audiologist should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any current 
bilateral hearing loss is related to any 
incident of service.  The audiologist 
should provide a clear rationale for all 
conclusions reached.  

If the examiner determines that the 
requested addendum/ opinion cannot be 
provided without resort to mere 
speculation, he or she should discuss why 
such an opinion is not possible.

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the AMC/RO should 
readjudicate the Veteran's pending claim 
in light of any additional evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of his appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

